I<amak, J.
1. The alleged newly discovered evidence related to facts which were necessarily within the knowledge of the accused at the time of the trial. Besides there was a want of the showing required by the Civil Code, § 5481.
'2. At the time of its introduction the defendant made no objection to the evidence alleged in the motion for a new trial to have been illegally admitted. Such an issue can not be first raised on review. ,
3. The evidence as to the age of the defendant and his capacity to commit the crime charged was sufficient to sustain the verdict.
4. The trial judge having approved the finding of the jury, the evidence being sufficient to warrant the verdict of guilty, and there being no assignment of error as to the charge or any ruling of the court, the judgment is

Affirmed.


All the Justices concur.